DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered. 
This Office action is in response to the amendment filed December 2, 2020, which amends claims 1, 6, and 10. Claims 1 and 3-11 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed December 2, 2020, caused the withdrawal of the rejection of claims 1 and 3-11 under 35 U.S.C. 103 as being unpatentable over Nagao et al. (WO 2012/153725) in view of Pflumm et al. (WO 2012/034627) as set forth in the Office action mailed July 8, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (WO 2012/153725), where Nagao et al. (US 2014/0070204) (hereafter “Nagao”) is used as the English equivalent in view of Mizuki et al. (WO 2013/084885), where Mizuki et al. (US 2013/0234119) (hereafter “Mizuki 2013”) and Pflumm et al. (WO .
Regarding claims 1 and 3-11, Nagao teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0146]-[0149]).  Nagao teaches the light emitting layer comprises a phosphorescent dopant and a material (paragraph [0146]).  Katoh teaches that the host material can have the following formula, 
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 (paragraphs [0146] and [0149], Table 3).  
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 is the same as applicant’s formula H1-35. Nagao teaches that the light emitting layer can further comprise a second host material 
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 acts as a hole transporting host material and that the second host material should be an electron transporting host material and can be a carbazole compound containing a pyrimidine or triazine group (paragraph [0079]). Nagao teaches that adding the second host material will increase the efficiency of the device (paragraph [0079]). Nagao teaches that the hole transporting layer is composed of NBP (paragraph [0146]).
Nagao does not specifically teach a device comprising a mixture that meets the applicant’s claimed invention and where the hole transporting layer comprises a compound that meets the applicant’s claimed invention.
Mizuki 2013 teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0417]-[0421], [0451], and [0452]).  Mizuki 2013 teaches the light emitting layer comprises two host compounds, where the second host material can be 
    PNG
    media_image2.png
    217
    204
    media_image2.png
    Greyscale
, which is the same as applicant’s formula H2-14, or 
    PNG
    media_image3.png
    270
    261
    media_image3.png
    Greyscale
, which is the same as applicant’s formula H2-111, and a phosphorescent dopant (paragraphs [0418] and [0452], Table 4).  Mizuki 2013 teaches that adding the second host material leads to a device with improved lifetime (paragraph [0011]).
Pflumm 2013 teaches that the following compound can be used as a hole transporting material (electron blocking material), 
    PNG
    media_image4.png
    207
    204
    media_image4.png
    Greyscale
 (which is the same as applicant’s H4-56) (paragraphs [0157] and [0158], Table 1).  Pflumm 2013 teaches that when 
    PNG
    media_image4.png
    207
    204
    media_image4.png
    Greyscale
 is used instead of NPB as a hole transporting (electron transporting) material the device has improved efficiency and lifetime (paragraphs [0157] and [0158], Tables 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Nagao so the device comprises a second host material, in order to improve the efficiency and lifetime of the device, and 
    PNG
    media_image2.png
    217
    204
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    270
    261
    media_image3.png
    Greyscale
 as taught by Mizuki 2013.
 Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Nagao so the hole transporting (electron blocking) material was changed from of NPB to 
    PNG
    media_image4.png
    207
    204
    media_image4.png
    Greyscale
, as taught by Pflumm 2013.  The motivation would have been to improve the efficiency and lifetime of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796